DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/788,046, filed on 06/30/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for three lens configurations (i.e. a +-++-+- system, a ++++-+- system, and a +--+-+- system), does not reasonably provide enablement for all possible optical systems satisfying the claimed conditions.  The specification does not enable any person skilled in the art make the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
Claims 1 and 16 recite an optical lens assembly comprising seven lenses with a positive second lens and a positive third lens. As each lens of the optical system can have positive, negative, or zero optical power, the claims encompass a total of 243 possible combinations of seven lens systems.
The nature of the invention is drawn to optical systems and optical design. The state of the art (e.g. U.S. PG-Pub No. 2014/0043694) discloses a seven lens optical system with specific lens surfaces an powers provided to achieve conditions. The level of skill in the art is related to the areas of optical design.  The skill level is high due to the complex and unpredictable nature of optical systems.
There is are six examples of optical lenses, each having seven lenses, and having a +-++-+-, a ++++-+-, or a +--+-+- arrangement. Thus, the examples represent just three optical systems, of the 243 possible combinations of lenses. Additionally, each of the examples includes a positive first lens, a positive fourth lens, a negative fifth lens, a positive sixth lens, and a negative seventh lens.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical systems. For example, the instant claims encompass an optical system having a negative first lens, a positive second lens, a positive third lens, a negative fourth lens, a negative fifth lens, a positive sixth lens, and a negative seventh lens. However, such a lens system is not disclosed as being contemplated by Applicant, and given the complex nature of optical systems, one of ordinary skill in the 
	 Therefore, based on the discussions above concerning the art’s recognition that optical systems must have specific lens configurations to achieve conditions, the specification fails to teach the skilled artisan how to make the claimed invention without resorting to undue experimentation to determine how to make all possible lens combinations encompassed by the claims and satisfying the claimed conditions.
	Due to the large quantity of experimentation necessary to determine how to make all lenses encompassed by the claims, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that optical systems must have specific lens configurations, and the breadth of the claims which fail to recite powers of lenses outside of the second and third lens, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
	Claims 2-15 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 17-25 are rejected as being dependent upon claim 16 and failing to cure the deficiencies of the rejected base claim. Additionally, although claims 8 and 17 recite powers of the fifth through seventh lenses, the entire scope of these claims is also not enabled, given that the claims encompass lens systems including negative first and fourth lenses.
	Examiner respectfully suggests amending the claims to include the first and fourth positive lenses recited in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second lens element with positive refractive power" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Specifically, no second lens element is defined to have a positive refractive power. It is unclear if the claim is intended to require that “the second lens element” has a positive refractive power, or if the claim is intended to require at least two positive lenses, of which, the second has the required shape. For the purposes of examination, this limitation will be interpreted as reciting that “the second lens element has positive refractive power and has…”
Claims 2-15 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,671,591. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 7, 14, and 18 which recite an optical lens assembly having the claimed configuration and meeting the claimed condition on R14/f; and instant claim 16 is fully encompassed by reference claims 1, 7, 10, 14, 16, and 18 which recite an optical lens assembly having the claimed configuration and meeting the claimed conditions on R14/f and CT6/CT7.
Additionally, instant claims 1-15 and 17-25 are fully encompassed by reference claims 2-6, 8-9, 11-13, 15, 17, ad 19-27, which recite the required lens configurations and conditions.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,788,650. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claims 1, 4, 15, and 20 which recite an optical lens assembly having the claimed configuration and meeting the claimed condition on R14/f; and instant claim 16 is fully encompassed by reference claims, 1, 4, and 6 which recite an optical lens assembly having the claimed configuration and meeting the claimed conditions on R14/f and CT6/CT7.
Additionally, instant claims 1-15 and 17-25 are fully encompassed by reference claims 2-3, 5-14, 16-19, and 21-24, which recite the required lens configurations and conditions.
Allowable Subject Matter
Claims 1-25  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the best prior art, Tsai et al. (U.S. PG-Pub No. 2014/0043694; hereinafter – “Tsai”), teaches an optical lens assembly (10th Embodiment – Fig. 19) comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (1010), a second lens element (1020), a third lens element (1030), a fourth lens element (1040), a fifth lens element (1050), a sixth lens element (1060) and a seventh lens element (1070) (See e.g. Fig. 19; Paragraph 0190);
wherein the second lens element (1020) with positive refractive power has an object-side surface being convex in a paraxial region thereof and an Image-side surface being concave in a paraxial region thereof (See e.g. Fig. 19; Paragraphs 0190 and 0192; See also Table 19 for the 10th Embodiment); the third lens element (1030) has positive refractive power (See e.g. Fig. 19; Paragraphs 0190 and 0193; See also Table 19 for the 10th Embodiment); the seventh lens element (1070) has an image-side surface (1072) being concave in a paraxial region thereof and comprising at least one convex shape in an off-axis region thereof, and an object-side surface and the image-side surface of the seventh lens element are both aspheric (See e.g. Fig. 19; Paragraphs 0190 and 0197; See also Table 19 for the 10th Embodiment);
wherein there are a total of seven lens elements in the optical lens assembly (See e.g. Fig. 19; Paragraph 0190);
a curvature radius of the image-side surface of the seventh lens element is R14 (See Table 19), a focal length of the optical lens assembly is f (See Table 19), a central thickness of the sixth lens element is CT6 (See Table 19), a central thickness of the seventh lens element is CT7 (See Table 19), and the following conditions are satisfied:
0 < R14/F < 0.60 (Table 19: R14/f = 0.96/3.41 = 0.28, within Applicant’s claimed range); and 

Tsai fails to teach or reasonably suggest that a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element. Moreover, given the complex nature of optical systems, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Tsai to achieve such a condition, as such a modification would have unpredictable results on the overall optical system.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative limitations of claim 1, specifically including the limitation: “a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element; a curvature radius of the image-side surface of the seventh lens element is R14, a focal length of the optical lens assembly is f, and the following condition is satisfied: 0 < R14/F < 0.60.”
Regarding claim 16, the best prior art, Tsai, teaches an optical lens assembly (10th Embodiment – Fig. 19) comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (1010), a second lens element (1020), a third lens element (1030), a fourth lens element (1040), a fifth lens element (1050), a sixth lens element (1060) and a seventh lens element (1070) (See e.g. Fig. 19; Paragraph 0190);
wherein the second lens element (1020) has positive refractive power (See e.g. Fig. 19; Paragraphs 0190 and 0192; See also Table 19 for the 10th Embodiment); the third lens element (1030) has positive refractive power (See e.g. Fig. 19; Paragraphs 0190 and 0193; See also Table 19 for the 10th Embodiment); the seventh lens element (1070) has an image-side surface (1072) being concave in a paraxial region thereof and comprising at least one convex shape in an off-axis region thereof, and an object-side surface and the image-side surface of the seventh lens element are both aspheric (See e.g. Fig. 19; Paragraphs 0190 and 0197; See also Table 19 for the 10th Embodiment);

a curvature radius of the image-side surface of the seventh lens element is R14 (See Table 19), a focal length of the optical lens assembly is f (See Table 19), a central thickness of the sixth lens element is CT6 (See Table 19), a central thickness of the seventh lens element is CT7 (See Table 19), and the following conditions are satisfied:
0 < R14/F < 0.60 (Table 19: R14/f = 0.96/3.41 = 0.28, within Applicant’s claimed range); and 
CT6/CT7 ≤ 2.08 (Table 19: CT6/CT7 = 0.738/0.700 = 1.05, within Applicant’s claimed range).
Tsai fails to teach or reasonably suggest that a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element. Moreover, given the complex nature of optical systems, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Tsai to achieve such a condition, as such a modification would have unpredictable results on the overall optical system.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative limitations of claim 16, specifically including the limitation: “a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element; a curvature radius of the image-side surface of the seventh lens element is R14, a focal length of the optical lens assembly is f, a central thickness of the sixth lens element is CT6, a central thickness of the seventh lens element is CT7, and the following conditions are satisfied: 0 < R14/F < 0.60; and CT6/CT7 ≤ 2.08.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baik (U.S. PG-Pub No. 2015/0103414) teaches a lens module comprising seven lenses of the claimed configuration but fails to explicitly disclose the claimed range on R14/f.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/               Primary Examiner, Art Unit 2896